Citation Nr: 1415072	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental or oral condition, claimed as temporomandibular joint disorder (TMJ) and diagnosed as bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 1990, and from October 1992 to October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The United States Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Accordingly, the Board finds that the issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The evidence of record does not show that the Veteran has a dental or oral condition, to include TMJ, that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a dental or oral condition, to include TMJ, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran received pre-discharge notice in May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2009 notice also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A VA examination was provided in June 2009 in order to ascertain the nature and etiology of the Veteran's claimed dental condition.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the June 2009 examination report is adequate for the purposes of adjudicating the Veteran's claim for entitlement to service connection for a dental condition.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Legal Criteria

The Veteran asserts that he suffers from and oral or dental condition, particularly TMJ.  He claims TMJ began during active duty service and has persisted since then.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the Veteran's service treatment records shows complaints of TMJ.  In April 2009, the Veteran reported that he was "sometimes sore" and a dental examiner noted "left TMJ occasional flare up."  In April 2009, the Veteran was afforded a retirement examination.  The Veteran checked "yes" in response to the question of whether he had "swollen or painful joint(s)."  The Veteran explained that his "jaw will tighten up and freeze," and he noted that he would "have to work it around to make it go away."  Upon physical examination, the Veteran was evaluated as clinically normal.  

A review of post-service medical treatment records does not show any further treatment for TMJ or a dental or oral disorder. 

In June 2009, the Veteran was afforded a VA examination.  The Veteran reported that he was diagnosed with TMJ four years prior.  He reported that his jaw would lock up and tighten, and the muscles would contract.  He reported treatment of massage of joints and muscles.  The Veteran also reported that he was told by his wife that he grinds his teeth in his sleep.  

Upon physical examination the examiner noted that the examination of the mandible and maxilla were within normal limits, the examination of the ramus and palates revealed no abnormal findings, and the examination of temporomandibular articulation revealed the inter-incisal motion was more than 40 mm.  The examiner also noted a range of right and left lateral excursion of more than 4 mm.  The examiner noted loss of teeth 1, 16, 17, 30, 32.  The loss of teeth was noted to include loss of masticatory surface, which can be restored by suitable prosthesis.  The examiner also noted that loss of teeth was due to elective extraction of third molars, and 30 was extracted due to a failed attempt at a root canal.  X-rays showed an implant had been started to replace 30.  The examiner also noted wear facets easily seen on teeth 2, 4, 5, 6, 11, 12, 13, 14, 15, 18, 19, 20, 22, 27, 28 and 31.  The examiner noted that there was no diagnosis of TMJ.  The examiner diagnosed bruxism based on the Veteran's report of grinding his teeth, and the wear facets seen on several of his teeth.  

Based on the evidence of record, the Board finds that service connection for a dental or oral condition is not warranted.  The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran has no current diagnosis of TMJ.  The Veteran notes that he was diagnosed in service with TMJ and a review of the service treatment records shows one notation of TMJ in April 2009.  However, there is no evidence that the examiner confirmed the diagnosis through x-rays and a detailed physical examination.  In the June 2009 VA examination, the examiner found that there was no diagnosis of TMJ after a physical examination and x-rays.  Instead, the examiner diagnosed bruxism.

Greater weight may be placed on one medical opinion over another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wills v. Derwinski, 1 Vet. App. 66 (1991).  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.

The Board finds that the June 2009 VA examination is the most probative evidence of record as it was definitive, based upon a physical evaluation and a review of all treatment records and service treatment records and a review of the Veteran's pertinent history.  Additionally, the VA examiner provided a detailed rationale and explanation for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In comparison, the April 2009 treatment record that noted TMJ did not include a full review of the Veteran's medical history or service treatment records.  It also did not provide rationale for the opinion.  Therefore, the Board finds the June 2009 VA examination and opinion to be more persuasive.

The Board notes that the Veteran has asserted that he had TMJ for an extended period of time.  While the Veteran might sincerely believe that he has a diagnosis of TMJ, the Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating dental or oral disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.
   
The Board also notes that bruxism is not listed under the schedule of ratings at 38 C.F.R. § 4.150 as a dental or oral condition that is capable of service connection.  Even if bruxism were able to be service connected for loss of teeth, Diagnostic Code 9913 notes that the loss must be due to loss of substance of body of maxilla or mandible without loss of continuity.  The June 2009 VA examiner noted that the Veteran's maxilla and mandible examination were within normal limits.  Further, a note to Diagnostic Code 9913 states that the ratings apply only to bone loss through trauma or disease such as osteomyelitis.  Here, the Veteran has not alleged that bruxism was caused by trauma to the jaw or disease.  Therefore, service connection for a dental or oral condition manifested by bruxism is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a dental or oral condition is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a dental or oral condition, to include TMJ and bruxism, is not warranted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


